        Case 2:20-cv-01095-GGG-DMD Document 164 Filed 12/31/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    LOUISIANA ASSET MANAGEMENT                                                   CIVIL ACTION
    POOL
                                                                                     NO: 20-1095
    VERSUS
                                                                                 SECTION: T (3)
    BANK OF AMERICA CORPORATION,
    D/B/A BANC OF AMERICA
    SECURITIES, ET AL.


                                              ORDER

           The Court this date having granted the Motion for Transfer of Venue filed by BNP Paribas

Securities Corp., Cantor Fitzgerald & Co., Capital One Bank, Credit Suisse Securities (USA) LLC,

JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Jefferies Group LLC, Morgan Stanley

& Co., LLC, Nomura Securities International, Inc., Raymond James & Associates, Inc., RBC

Capital Markets, LLC (incorrectly named as RBC Capital Markets, Inc.), SG Americas Securities,

LLC, Stifel, Nicolaus & Co., UBS Securities LLC, Wells Fargo & Co., and Wells Fargo Securities

LLC (collectively, the “Defendants”), 1

           IT IS ORDERED that the captioned matter is hereby TRANSFERRED to the United

States District Court for the Middle District of Louisiana.

           New Orleans, Louisiana, on this ______
                                            31st day of December, 2020.




                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




1
    R. Doc. 18.


                                                  1
